CONSULTING/SALES AGREEMENT




CONSULTING AGREEMENT made as of this 4th of June 2007, by and between Guardian
Technologies International, Inc. (hereinafter "GDTI" or "CLIENT") and Fowler
International, LLC. (hereinafter) “FOWLER INTERNATIONAL, LLC").




WITNESSETH:




WHEREAS, FOWLER INTERNATIONAL, LLC is skilled in high technology related
disciplines and is knowledgeable about high technology and related markets in
Russia and the Ukraine;




WHEREAS, CLIENT desires to obtain the services of FOWLER INTERNATIONAL, LLC to
assist CLIENT in the manner described herein and FOWLER INTERNATIONAL, LLC
desires to perform such services for CLIENT;




NOW THEREFORE, in consideration of the mutual covenants and promises set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:




1. Appointment of FOWLER INTERNATIONAL, LLC.




CLIENT hereby retains FOWLER INTERNATIONAL, LLC to perform or supervise the
activities described in Appendix A attached hereto. FOWLER INTERNATIONAL, LLC
hereby accepts such appointment subject to the terms and conditions set forth
herein. From time to time, CLIENT and FOWLER INTERNATIONAL, LLC may agree that
FOWLER INTERNATIONAL, LLC should perform or supervise additional activities
pursuant to this Agreement. In this event, CLIENT and FOWLER INTERNATIONAL, LLC
shall prepare additional Appendix(s) describing such additional work to be
performed by FOWLER INTERNATIONAL, LLC, and the CLIENT and FOWLER INTERNATIONAL,
LLC shall each sign and attach to this Agreement such additional Appendix(s) and
any executed counterparts thereof, thereby amending this Agreement.




2. Performance and Duties.




FOWLER INTERNATIONAL, LLC agrees to perform the services required hereunder in a
diligent and professional manner and further agrees to devote such time, energy
and attention to the performance of such services as is reasonably necessary to
complete the project. In performing services hereunder, FOWLER INTERNATIONAL,
LLC shall comply with laws, rules, regulations and applicable legal requirements
of the United States of America and other countries having jurisdiction over the
activities described in the Appendices attached hereto, or to be attached
hereto.




3. FOWLER INTERNATIONAL, LLC's Fees and Expenses.




a)

During the term hereof and any extensions, FOWLER INTERNATIONAL, LLC shall be
entitled to fees according to the following schedule:





1










1.

For work to be performed by FOWLER INTERNATIONAL, LLC pursuant to Appendix A,
FOWLER INTERNATIONAL, LLC shall receive a monthly retainer fee in the amount of
USD $10,000.00 per month for three month. ($30,000), all of which will be paid
by July 1, 2007 for months July, August and September pursuant to this Agreement
and conditions set forth in Appendix A. The final payment of for October will be
paid on or before October 1 for an additional 10k.




2.

For Transactions closed pursuant to Appendix A, CLIENT will pay FOWLER
INTERNATIONAL, LLC a success fee (the “Success Fee”) of 5% of the value of the
Transaction for a period of two years after end of any contract between Guardian
and Fowler International. Such Success Fee will be calculated on the amount of
the total revenue received, less hardware and other costs of the deal for the
two year period for any business generated in Russia or the CIS.  The success
fee will be payable on the date on which CLIENT receives revenue for the
Transaction.  Fowler will also be paid a bonus of 10k for the first order that
is placed in the Russian Federation or any CIS country. The bonus will be 10k
and in addition to the 5%.   5k will be paid at the time of the placement of the
order and an additional 5k within 15 days.

For purposes of this Agreement a Transaction shall mean any transaction to be
defined in a respective Appendix to this Agreement and shall include any
transaction or series or combination of transactions.

CLIENT confirms that it will make provision, in the closing documents of the
Transaction for the payment of FOWLER INTERNATIONAL, LLC’s Success Fee
simultaneously with the transfer of the principal amounts upon which such
Success Fees is due.




b)

In addition to the foregoing, during the term hereof, CLIENT will provide FOWLER
INTERNATIONAL, LLC with reimbursement for out-of-the-pocket expenses (including
travel and legitimate reasonable expenses), pre-approved by CLIENT in advance in
writing, and related to the services performed hereunder. FOWLER INTERNATIONAL,
LLC acknowledges and agrees that all requests for reimbursement shall be billed
to CLIENT at FOWLER INTERNATIONAL, LLC's actual cost.








2







4. Term: Termination




Subject to FOWLER INTERNATIONAL, LLC's compliance with all material terms and
conditions of this Agreement, this Agreement shall remain in force for the
period commencing July 1, 2007 and ending on October 30, 2007.







Upon the occurrence of a Termination Event, FOWLER INTERNATIONAL, LLC or FOWLER
INTERNATIONAL, LLC's representative, as appropriate, shall receive, upon
presentation of satisfactory documentation to CLIENT, an amount equal to the
aggregate of all fees and un-reimbursed expenses which FOWLER INTERNATIONAL, LLC
properly incurred pursuant to this Agreement prior to the Termination Event.




5. Status of FOWLER INTERNATIONAL, LLC.




It is expressly understood and agreed to the parties hereto that FOWLER
INTERNATIONAL, LLC is acting as an independent contractor hereunder and shall
have no right or authority to make any contracts or commitments for or on behalf
of CLIENT, to sign or endorse on behalf of CLIENT any advertisements or
instruments of any nature or to enter into any obligation binding upon CLIENT,
unless it is authorized by CLIENT in writing.




6. Confidentia1 Information.




(a) Unless FOWLER INTERNATIONAL, LLC shall first secure CLIENT's consent, FOWLER
INTERNATIONAL, LLC shal1 not use or disclose to any other persons, corporation,
firm or entity at any time either during or 1 year following the termination of
this Agreement any Confidential Information (as defined herein) of which FOWLER
INTERNATIONAL, LLC becomes aware.




(b) As used herein, "Confidential Information" shall mean information which is
made available to FOWLER INTERNATIONAL, LLC in connection with the services
which FOWLER INTERNATIONAL, LLC is required to perform hereunder relating to
CLIENT's business.




(c) Confidential Information shall not include any information which is publicly
available when provided or which becomes publicly available otherwise than by
FOWLER INTERNATIONAL, LLC's breach of its undertaking herein.




7. Rights in Materials.




All materials, including, but not limited to, data, business information,
technical information, drawings any meetings materials originated or prepared by
or for FOWLER INTERNATIONAL, LLC in the course of the services performed
hereunder (collectively "Work Product") shall be the exclusive property of
CLIENT. FOWLER INTERNATIONAL, LLC shall not use any Work Product, other than in
connection with performance of its duties under this Agreement, without
obtaining the





3




prior written consent of CLIENT, unless specified otherwise in Appendix A,
attached hereto and such additional Appendices as first may be agreed upon
between the parties, pursuant to Section 1.




8. Subcontracting.




FOWLER INTERNATIONAL, LLC may subcontract any portion of the work required to be
performed hereunder to any Russian expert, company or other entity if necessary
and agreed to by CLIENT.




9. Assignment.




FOWLER INTERNATIONAL, LLC shall not transfer this Agreement or any rights
hereunder without the prior written consent of CLIENT.




10. Incorporation of Appendices.




Appendix A, attached hereto, and any additional Appendices agreed to pursuant to
Section 1, shall be incorporated by reference and made a part of this Agreement.







11. Arbitration.




All disputes and controversies, arising under this Agreement, and which cannot
be settled by negotiations between the Parties shall be submitted to
arbitration. Such arbitration is to be conducted in the Commonwealth of
Virginia, USA.





4




Appendix A




To the Consulting Agreement between Guardian Technologies International, Inc.
and

 Fowler International, LLC. (FOWLER INTERNATIONAL, LLC),

dated as of June 4, 2007.




Project Definition

FOWLER INTERNATIONAL, LLC will provide advice and assistance to CLIENT in the
course of commercial negotiations with Russian distributors and end users with
respect to opening the CIS market to Guardian for the sale of their technology
products in Russia.  Fowler International will be paid $10,000.00 per month for
three months in it’s entirety ($30,000), all of which will be paid by July 1,
2007 for months July, August and September.   An additional 10k will be paid on
or before October 1st for the final month of this contract.  




Transaction Definition and Scope of Work




In addition to the monthly retainer fee, the CLIENT wants to advance the process
of obtaining revenues within the Russian and CIS market place and is willing to
offer to Fowler International, fifty thousand, 50,000 shares of the CLIENT’S
publicly traded stock, to be issued to Fowler upon the completion of the
following items before the term of this agreement expires for the purposes of
accelerating the ability to market the CLIENT’S products within the region at
the strike price on June 4, 2007.




1.

Assist in the Russian Customs process of clearing the CLIENT’S product,

2.

Assist and advice in the Certification Process to completion,

3.

Advise and assist to the CLIENT the required due diligence for recommended
distributors for the CIS countries,

4.

Advise and assist in the marketing efforts,

5.

Participation in commercial negotiations as requested by CLIENT, to ensure the
Transaction is concluded in a timely manner and to the CLIENT’s satisfaction.
















IN WITNESS WHEREOF, each of the parties has caused this Appendix A to be
executed by their duly authorized officers.

BY: /s/ Steve Lancaster

BY: /s/ Gary A. Fowler

Typed name: Steve Lancaster

Typed name: Gary A. Fowler

Title: VP Business Development

Title: CEO

Date: June 5, 2007

Date: June 4, 2007








5


